Exhibit 10.39

 

EMPLOYMENT AGREEMENT

 

In consideration of my at-will employment by Teradyne, Inc., a corporation of
the Commonwealth of Massachusetts (herein referred to as “the Company”), and the
payments made to me as consequence thereof and specifically the grant of an
option in 2004 to purchase common stock of the Company, I agree that I will
promptly report to an officer of the Company or to such other individual as may
from time to time be designated, all inventions and new ideas (“Inventions”)
which I, alone or with others, have conceived or reduced to practice since the
time of entering the employment of the Company in respect to any subject matter
relating to the business in which the Company is engaging as of the date of
conception or reduction to practice of each such invention or new idea. This
obligation ceases with termination of my employment with the Company.

 

I further agree to assign to the Company the entire interest throughout the
world in all Inventions referred to in the proceeding paragraph, whether or not
reported by me, to the maximum extent permitted by Section 2870 of the
California Labor Code. I also waive all claims to moral rights in any
Inventions. I understand that the provisions of this Agreement requiring
assignment of Inventions to the Company do not apply to any invention which
qualifies fully under the provisions of California Labor Code Section 2870
(attached hereto as Exhibit A). I agree to advise the Company promptly in
writing of any inventions that I believe meet the criteria in Section 2870. I
also agree to execute all papers and do anything necessary and reasonable to
secure to the Company title in any Invention and Letters Patent pertaining
thereto including the giving of testimony in any suit if called so to do during
or after my employment but all at the expense of the Company.

 

I further agree that I will make a written record of all inventions and new
ideas falling within the scope of this agreement in the form of notes, sketches,
drawing, or reports relating thereto, which records shall be and remain the
property of and available to the Company at all times.

 

I further agree that I will not, during or after the period of my employment
with the Company, divulge to any unauthorized persons confidential information
concerning the Company’s business, technology, and activities that I learn
during the period of my employment, or use any such information except on the
Company’s behalf.

 

I further agree that I will observe all rules and regulations laid down by the
Government agencies relating to the safeguarding of classified information that
may be disclosed or entrusted to me in connection with any contract between the
Company and the Government or any contractor with the Government.

 

I further agree that I will not, during the period of my employment by the
Company, directly or indirectly enter the employment of, or render any
professional services, including but not limited to as an independent
contractor, consultant, director, partner, owner or otherwise, except such as
are rendered at the request of the Company, to any individual, partnership,
association or corporation who or which is a competitor of the Company without
the prior permission in writing of the Company. Competitor includes, but is not
limited to, any business or enterprise that develops, designs, produces,
markets, sells or renders any product or service or intends to do so that is
competitive with any product or service developed, produced, marketed, sold or
rendered by the Company, including actual or demonstrably anticipated research
or development. I further agree that I will notify the Company of any outside
employment in which I am engaged during the period of my employment with the
Company.

 

I further agree that during the period of my employment with the Company, and
for a period of one year after my employment ceases for any reason, I will not
(except on the Company’s behalf) solicit (for the purpose of providing a product
or service that is competitive with the Company) any customer or prospective
customer of the Company that was contacted, solicited or served by me within the
five year period immediately preceding the termination of my employment with the
Company.

 

I further agree that during the period of my employment with the Company, and
for a period of one year after my employment ceases for any reason, I will not
recruit, solicit, hire, or engage as an employee or an independent contractor,
any employee or former employee of the Company, excluding former employees whose
employment with the Company has been terminated for a period of six months or
longer.

 

Due to the global market in which the Company operates, the geographic scope of
this Agreement shall extend to anywhere the Company or its subsidiaries do
business, have done business or have plans to do business.

 

This Agreement supersedes all previous agreements between me and the Company
relating to the subject matter hereof, and may not be modified on behalf of the
Company in whole or in part except by a statement in writing signed by an
authorized officer of the Company.

 

I further agree that if any one or more provisions in this agreement are deemed
unenforceable, they will be reformed to the extent necessary to make them
enforceable, and the remaining provisions of the agreement will continue in full
force and effect.

 

I further agree that this Agreement shall be governed by and construed as a
sealed instrument under and in accordance with the laws of the Commonwealth of
Massachusetts without regard to conflict of laws provisions. Any action, suit or
other legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the Commonwealth of Massachusetts (or, if appropriate, federal court located
within Massachusetts), and I consent to the jurisdiction of such a court.

 

I acknowledge that I have carefully read this Agreement and understand and agree
to all the provisions in this Agreement.

 

Signed at:                     Boston, Mass.                     this
        5         day of         August        , 2004

 

Employee Signature:             /s/ Edward Rogas, Jr.             Teradyne
Signature:             /s/ James P. Dawson            

 

CA Exec. Emp. Agreement

April, 2004



--------------------------------------------------------------------------------

Exhibit A

 

CALIFORNIA LABOR CODE SECTION 2870

 

INVENTION ON OWN TIME – EXEMPTION FROM AGREEMENT

 

(a)        Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer, or

 

  (2) Result from any work performed by the employee for his employer.

 

(b)        To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.